            Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


UNITED STATES OF AMERICA,                         *

                                                  *
v.                                                            Criminal Action No.: GJH-18-0182
                                                  *
SANJI AKONGMBOM,
                                                  *
       Defendant-Appellant.
                                                  *
*      *        *      *       *       *      *       *       *       *       *      *       *

                                   MEMORANDUM OPINION

       Pursuant to Fed. R. Crim. P. 58(g)(2)(B), Defendant Sanji Akongmbom appeals the

judgment entered against him by a Magistrate Judge of this Court for violations of 36 C.F.R.

§ 4.23(a)(1), Operating Under the Influence of Alcohol or Drugs, and Md. Code Ann., Transp.

§ 16-101(a), License Required to Drive or Attempt to Drive Motor Vehicle. Defendant raises

three categories of arguments on appeal: (1) the Court lacked jurisdiction over the criminal case;

(2) the Government’s evidence was insufficient to support a finding of guilt as to the charge of

driving under the influence of alcohol (“DUI”); and (3) the Government’s evidence was

insufficient to support a finding of guilt as to the charge of driving without a license. The matter

has been briefed under the Local Rules of the Court, and no oral argument is necessary. See Loc.

R. 302.1 (D. Md. 2018). For the reasons set forth below, the appeal is denied and the judgment is

affirmed.

I.     BACKGROUND

       At Defendant’s bench trial on October 23, 2017, an officer of the United States Park

Police (“USPP”), Robert Usher, testified that his patrol assignment on the Baltimore-Washington



                                                  1
           Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 2 of 17



Parkway included patrolling Powder Mill Road. ECF No. 4 at 6–7.1 Officer Usher further

testified that, while patrolling Powder Mill Road through the Beltsville Agricultural Research

Center (the “BARC”) at about 1:00 a.m. on May 14, 2017, he observed Defendant’s white

Mercedes SUV parked in a driveway outside a gated entrance to an area within the BARC. Id. at

7, 10. Officer Usher approached the vehicle on foot and observed Defendant asleep in the

driver’s seat. Id. at 8. The vehicle’s engine was not running, and the ignition key was on

Defendant’s lap. Id. at 10–11. The officer relayed the vehicle’s registration to dispatch and then

knocked several times on the driver’s window to get Defendant’s attention. Id. at 9. Defendant

did not respond, so the officer opened the driver’s unlocked door in order to awaken him. Id.

Upon awakening, Defendant appeared startled and began to grab the steering wheel and the shift

in the center console as if to drive away. Id. at 10. Officer Usher detected the odor of alcohol

emanating from Defendant, and consequently asked Defendant to exit the vehicle so he could

conduct field sobriety tests to determine whether Defendant was impaired. Id. Officer Usher

administered a horizontal-gaze nystagmus (“HGN”) test, a test he had given hundreds of times,

and, based on his observations, arrested Defendant for operating or being in actual physical

control of a motor vehicle while under the influence of alcohol.2 Id. at 11–16. Before arresting

Defendant, Officer Usher also administered a roadside test of Defendant’s breath, but the officer

conducted no other field sobriety tests. Id. at 16–18.

        After Defendant was arrested, he was transported to the police station for processing. Id.

at 18. The desk processing officer, Officer Gerald Ferreyra, testified at trial that he processed




1
  Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.
2
  “An HGN test involves having a person follow a stimulus, such as a pen, with his or her eyes to observe if the
subject’s eyes involuntarily jerk. Involuntary eye movements suggest that the subject is intoxicated.” United States
v. Wilson, 711 F. App’x 706, 707 (4th Cir. 2017) (per curiam).

                                                         2
         Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 3 of 17



Defendant at the station, observed him, and generated a printout of Defendant’s Maryland

driver’s license status from the station’s computer (Gov’t Ex. 2, which the Government

withdrew). Id. at 29–30, 34; see Md. Code Ann., Transp. § 12-113(b)(2). Although he was not

certified to do so at the time, Officer Ferreyra administered an alcohol test of Defendant’s breath.

ECF No. 4 at 35. The officer also conducted an HGN test, a test that Officer Ferreyra had

conducted over 1,000 times. Id. at 36. During the observation period, Officer Ferreya detected

the odor of alcohol from Defendant’s breath and observed that his eyes were bloodshot and

watery. Id. at 39–40. On the basis of Officer Ferreyra’s observations and the results of the HGN

test, he opined at trial that Defendant was intoxicated. Id. at 41.

       The Government ultimately charged Defendant with (1) driving without a license, in

violation of Md. Code. Ann., Transp. § 16-101(a), as incorporated by 36 C.F.R. § 4.2(a); (2) DUI

with an alcohol concentration of 0.08 or more, in violation of 36 C.F.R. § 4.23(a)(2); (3) DUI, in

violation of 36 C.F.R. § 4.23(a)(1); and (4) parking on a park roadway, in violation of 36 C.F.R.

§ 4.12. ECF No. 1-1.

       At trial, over Defendant’s objection, the Government introduced, under Fed. R. Evid.

803(6) and Fed. R. Crim. P. 902, Defendant’s certified driving record from the Maryland Motor

Vehicle Administration (“MVA”) dated July 19, 2017, showing that Defendant had a valid

Maryland license as of May 24, 2017 (Government’s Exhibit 1). ECF No. 4 at 42–46, 52; ECF

No. 10-3 at 7. The Magistrate Judge admitted the driving record into evidence. ECF No. 4 at 46.

       At the close of evidence, the Government dismissed Defendant’s citations for parking on

a park roadway, in violation of 36 C.F.R. § 4.12, and for driving under the influence of alcohol,

in violation of 36 C.F.R. § 4.23(a)(2). ECF No. 4 at 62–63. Defendant moved for judgment of

acquittal on the remaining charges, contending that the USPP lacked jurisdiction on BARC



                                                  3
         Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 4 of 17



property; that Defendant did not have actual physical control of his motor vehicle; that the

Government failed to produce sufficient evidence to establish beyond a reasonable doubt that

Defendant did not possess a Maryland’s driver’s license on May 14, 2017; and that the violation

notices are insufficient to place Defendant on notice of the pending charges because they do not

properly allege jurisdiction, are vague, and do not properly describe the charged offenses. Id. at

48–60; ECF No. 10-3 at 8. The Court took Defendant’s motion under advisement. ECF No. 4 at

67.

       On January 18, 2018, the Magistrate Judge issued a written opinion addressing

Defendant’s motions. ECF No. 10-3. The Magistrate Judge found that the Government had

established jurisdiction and that 36 C.F.R. applied because 36 C.F.R. § 1.2(a)(4) makes the

regulations of the National Park Service applicable to “environs of the District of Columbia.” Id.

The court took notice that BARC is within the “environs of the District of Columbia,” that it is

“within the special maritime and territorial jurisdiction of the United States,” that it is

administered by the Department of Agriculture, and that it is policed by the USPP with the

approval of the Department of Agriculture. ECF No. 10-3 at 3–7. The Magistrate Judge also

found that the government produced sufficient evidence to show that Defendant had been driving

without a license on the day of his arrest, id. at 7–8, and that he had been operating his vehicle

while under the influence of alcohol, id. at 9–12. Thus, the Magistrate Judge denied the Motion

for Judgment of Acquittal.

       The parties returned for closing argument on March 12, 2018. ECF No. 5. Defendant

reiterated his arguments regarding the sufficiency of the Government’s evidence. Id. at 4–5.

First, Defendant suggested that the driving record submitted into evidence by the Government

does not rule out the possibility that Defendant had some form of a license, such as a learner’s



                                                   4
         Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 5 of 17



permit or some other provisional license, on the day of the incident. Id. In fact, Defendant

informed the Court that he did have a learner’s permit at the time of his arrest and showed the

Court that permit. Id. at 11, 17–20. Additionally, Defendant argued that the Government had

only provided evidence of the presence of alcohol, not that Defendant was under the influence.

ECF No. 5 at 9.

       Nevertheless, in reaching a verdict, the Magistrate Judge found “that the Government has

proven beyond a reasonable doubt that the Defendant, at a time when he was in control of his

vehicle, was under the influence of alcohol to a degree that made it unsafe to drive” and thus

found him guilty of that offense. Id. at 15. The Magistrate Judge also found Defendant guilty of

driving without a license. Id. 15–16. The court explained that the Government was required to

establish that Defendant did not have a Maryland license at the time of the incident, which they

did. Id. The Defendant then had the opportunity to raise several affirmative defenses, which he

chose not to do. Id. The Magistrate Judge could not consider the evidence presented after the

close of evidence—i.e., Defendant’s learner’s permit—in deciding guilt or innocence, although

such evidence could be considered with regard to sentencing. Id.

       The Magistrate Judge then proceeded to sentencing. On the DUI charge, the Magistrate

Judge sentenced Defendant to six months of probation with an order of total abstinence and an

alcohol restriction on Defendant’s license, as well as a fine of $210, a $10 special assessment,

and a $30 processing fee. Id. at 26. The probation length for the DUI charge was shortened from

the normal twelve months to six months on account of Defendant already having completed an

alcohol treatment program. Id. On the driving without a license charge, the Magistrate Judge

took the evidence Defendant had presented at the sentencing hearing into consideration as

mitigating evidence and only imposed courts costs on Defendant totaling $40. Id. at 26–27.



                                                 5
         Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 6 of 17



        Defendant timely file a Notice of Appeal with this Court on April 23, 2018, ECF No. 1,

and filed his Appellate Memorandum on June 27, 2018, ECF No. 9. The Government filed its

Answering Memorandum on July 26, 2018. ECF No. 10.

II.     STANDARD OF REVIEW

        “In all cases of conviction by a United States magistrate judge an appeal of right shall lie

from the judgment of the magistrate judge to a judge of the district court in which the offense

was committed.” 18 U.S.C. § 3402. An appeal to a district judge is not a “trial de novo.” Fed. R.

Crim. P. 58(g)(2)(D). Instead, “[t]he scope of the appeal is the same as in an appeal to the court

of appeals from a judgment entered by a district judge.” Id.; see also United States v. Bursey, 416

F.3d 301, 305–06 (4th Cir. 2005); United States v. Lofton, 233 F.3d 313, 317 (4th Cir. 2000).

        Several different standards of review apply to the instant case. First, a district court

reviews a magistrate judge’s findings of fact for clear error, which means that reversal only

occurs if, “in consideration of all the evidence, the finding leaves [the district court] with ‘the

definite and firm conviction that a mistake has been committed.’” U.S. v. Drayton, No. PWG-13-

0251, 2014 WL 2919792, at *3 (D. Md. June 26, 2014) (quoting United States v. Jackson, 728

F.3d 367, 372 (4th Cir. 2013)). A court “will not reverse a lower court’s finding of fact simply

because [it] ‘would have decided the case differently.’” Easley v. Cromartie, 532 U.S. 234, 242

(2001) (citing Anderson v. Bessemer City, 470 U.S. 564, 573 (1985)). Second, a reviewing court

reviews evidentiary rulings for abuse of discretion. United States v. Delfino, 510 F.3d 468, 470

(4th Cir. 2007). A court abuses its discretion “when it acts arbitrarily or irrationally, fails to

consider judicially recognized factors constraining its exercise of discretion, relies on erroneous

factual or legal premises, or commits an error of law.” Id. Third, “issues of law (such as the

interpretation of statutes and regulations) are reviewed de novo.” Bursey, 416 F.3d at 306.



                                                   6
         Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 7 of 17



       Fourth and finally, when a court reviews a Defendant’s conviction for sufficiency of the

evidence, “the relevant question is whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis

in original). In other words, a court’s review for sufficiency of the evidence “is limited to

determining whether substantial evidence supports the conviction.” United States v. Thomas, No.

PJM 13-0458, 2014 WL 2085338, at *3 (D. Md. May 7, 2014) (internal quotation marks

omitted) (quoting United States v. Burgos, 94 F.3d 849, 853 (4th Cir. 1996)). “Substantial

evidence” is “evidence that a reasonable finder of fact could accept as adequate and sufficient to

support a conclusion of a defendant’s guilt beyond a reasonable doubt.” United States v. Smith,

451 F.3d 209, 216 (4th Cir. 2006); see also United States v. Strayhorn, 743 F.3d 917, 921 (4th

Cir. 2014). A conviction may be reversed based on insufficient evidence only when “the

prosecution’s failure is clear.” United States v. Moye, 454 F.3d 390, 394 (4th Cir. 2006) (internal

quotation marks omitted) (quoting United States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984)). In

evaluating the sufficiency of evidence presented at a bench trial, a reviewing court must be

mindful of the “great discretion accorded to the trial judge[,]” who “weighs the evidence,

determines the credibility of the witnesses, and finds the facts.” United States v. Bales, 813 F.2d

1289, 1293 (4th Cir. 1987).

III.   DISCUSSION

       On appeal, the Defendant raises three categories of arguments: (1) the Court lacked

jurisdiction over the criminal case; (2) the Government’s evidence was insufficient to support a

finding of guilt as to the charge of driving under the influence of alcohol (“DUI”); and (3) the




                                                  7
         Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 8 of 17



Government’s evidence was insufficient to support a finding of guilt as to the charge of driving

without a license. The Court will address each in turn below.

        A.      Jurisdiction

        Defendant argues that the court lacked jurisdiction over the prosecution that led to his

convictions and that a “[c]ourt does not have jurisdiction simply because the Government ‘says

so.’” ECF No. 9 at 7–8. Specifically, Defendant asserts that the Government erred in two ways:

“firstly, it did not establish any jurisdiction as to park territory or areas ‘administered by the

National Park Service’ and secondly, it did not establish any jurisdiction that the charges against

Defendant for DUI (under 36 C.F.R. § 4.23) are applicable at the Agricultural Research

Center[.]” Id. at 8 (internal citations omitted). Defendant’s jurisdictional arguments are

unpersuasive.

        At a general level, “[t]he district courts of the United States [including this Court] shall

have original jurisdiction . . . of all offenses against the laws of the United States[,]” 18 U.S.C.

§ 3231, and the Government is authorized to prosecute those who commit crimes on lands within

the “[s]pecial maritime and territorial jurisdiction of the United States[,]” 18 U.S.C. § 7; see

United States v. Erdos, 474 F.2d 157, 160 (4th Cir. 1973). Section 7(3) of title 18 of the United

States Code defines the “[s]pecial maritime and territorial jurisdiction of the United States” to

include “lands reserved or acquired for the use of the United States, and under the exclusive or

concurrent jurisdiction thereof[.]” 18 U.S.C. § 7; see Erdos, 474 F.2d at 160. As the Magistrate

Judge noted, the BARC is located on such land and thus is within the special maritime and

territorial jurisdiction of the United States. ECF No. 10-3 at 4; see 7 C.F.R. § 502.1; United

States v. McClure, 241 F. App’x 105, 106 (4th Cir. 2007) (per curiam) (categorizing the BARC

as “an area within the territorial jurisdiction of the United States”). Therefore, the Government is



                                                   8
          Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 9 of 17



authorized to prosecute crimes committed on the land occupied by the BARC and this Court has

jurisdiction over those criminal cases.

        The concern at the heart of Defendant’s jurisdictional argument, however, seems to be

that the USPP does not have authority to enforce laws within BARC property, despite the

Magistrate Judge’s finding to the contrary.3

        The USPP has authority to enforce its regulations within “the environs of the District of

Columbia, policed with the approval or concurrence of the head of the agency having jurisdiction

or control over such reservations[.]” 36 C.F.R. § 1.2(a)(4). “[E]nvirons of the District of

Columbia means Federal areas, which are not under the administrative jurisdiction of the

National Park Service, located in Arlington, Fairfax, Loudoun, Prince William, and Stafford

Counties and the City of Alexandria in Virginia and Prince Georges, Charles, Anne Arundel, and

Montgomery Counties in Maryland[.]” 36 C.F.R. § 1.4(a). In this case, under Fed. R. Evid.

201(b), the Magistrate Judge appropriately took judicial notice of the fact that the BARC is in

Beltsville, Maryland, which is in Prince George’s County, and thus is in “the environs of the

District of Columbia” under 36 C.F.R. § 1.4(a). ECF No. 10-3 at 4; see United States v. Johnson,

726 F.2d 1018, 1021 (4th Cir. 1984) (“geographical information is especially appropriate for

judicial notice”).

        Nevertheless, it is a closer factual question as to whether the BARC is policed by the

USPP “with the approval or concurrence of the head of the agency having jurisdiction or control

over such reservation[,]” 36 C.F.R. § 1.2(a)(4), which for the BARC is the Secretary of

Agriculture, 7 C.F.R. § 502.1. The Magistrate Judge in the instant case determined such approval

exists, a factual finding which this Court must now review for clear error. The Magistrate Judge


3
 The Appellant appears to be less concerned with this Court’s jurisdiction and more concerned with the
Government’s ability to properly maintain this prosecution.

                                                        9
         Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 10 of 17



found that the Secretary of Agriculture approved the USPP’s policing of the BARC by taking

judicial notice of USPP’s exclusive jurisdiction to enforce laws on BARC property. However,

Defendant asserts that this judicial notice was inappropriate and that, consequently, the

Magistrate Judge’s finding of approval was in error. ECF No. 9 at 9–10. The Court disagrees.

        Evidentiary rulings, including the appropriateness of judicial notice, are reviewed on

appeal for abuse of discretion. United States v. Garcia, 855 F.3d 615, 621 (4th Cir. 2017). Here,

the Magistrate Judge took judicial notice of USPP’s jurisdiction to enforce laws within the

BARC under Fed. R. Civ. P. 201(b). ECF No. 10-3 at 6. This Court finds the Magistrate Judge

did not abuse his discretion in taking judicial notice of this information. The Magistrate Judge

stated that judicial notice was appropriate because “this fact is ‘not subject to reasonable

dispute,’ as it ‘is generally known within the trial court’s territorial jurisdiction’ and ‘can be

accurately and readily determined from sources whose accuracy cannot be reasonably

questioned.’” Id. The Magistrate Judge cited two government websites, one state and one federal,

to support its finding that USPP has jurisdiction to enforce laws on BARC property. Id. The

Court of Appeals for the Fourth Circuit and numerous other courts, including this one, “routinely

take judicial notice of information contained on state and federal government websites.” Garcia,

855 F.3d at 621. Moreover, federal court case law shows that USPP routinely exercises its

jurisdiction to enforce laws on BARC property, without issue, and sometimes with the

collaboration of other government agencies. See Elliott v. F.B.I., No. 06-1244 (JDB), 2007 WL

1302595, at *5 (D.D.C. May 2, 2007) (referencing USPP’s collaboration with the Federal Bureau

of Investigation in investigating a crime on BARC property); United States v. Litman, No. 93-

5272, 1994 WL 560581, at *1 (4th Cir. Oct. 14, 1994) (stating defendant was charged with

speeding under 36 C.F.R. § 4.21, a National Park Service regulation enforced by the USPP,



                                                  10
         Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 11 of 17



because defendant was speeding on BARC property); ECF No. 4 at 7, 25. Thus, the Magistrate

Judge did not “act[] arbitrarily or irrationally, fail[] to consider judicially recognized factors

constraining its exercise of discretion, rel[y] on erroneous factual or legal premises, or commit[]

an error of law[.]” Delfino, 510 F.3d at 470. The Magistrate Judge did not abuse his discretion

and this Court will uphold his decision to take judicial notice of USPP’s jurisdiction to enforce

laws within the BARC.

        After upholding the Magistrate Judge’s judicial notice under the standard of review for an

evidentiary ruling, this Court must still decide whether the Magistrate Judge made a clear error in

its factual finding that the Secretary had approved USPP’s policing of BARC property. Having

taken judicial notice of USPP’s exclusive jurisdiction of BARC property, the Magistrate Judge

could make, or choose not to make, a reasonable inference that it was done with the Secretary’s

approval. While it would have been preferable for the Government to offer direct evidence of the

Secretary of Agriculture’s approval, the Court lacks “the definite and firm conviction that a

mistake has been committed[,]” and thus the Court will affirm the Magistrate Judge’s finding.

Drayton, 2014 WL 2919792, at *3 (internal quotation marks omitted) (quoting United States v.

Jackson, 728 F.3d at 372).

        Defendant’s final jurisdictional argument that “[t]he only correct regulation under which

the Government could charge the Defendant with a DUI on BARC property was under 7 C.F.R.

§ 502.8[,]” not 36 C.F.R. § 4.23, ECF No. 9 at 10, also fails. Defendant acknowledges 7 C.F.R.

§ 502.16, ECF No. 9 at 10, which states that: “Nothing contained in the rules and regulations in

this part shall be construed as abrogating . . . any other regulations or any Federal law[,]” 7

C.F.R. § 502.16. Defendant also acknowledges “the prosecutor’s normal power to choose

between available charges[,]” ECF No. 10-3 at 5. ECF No. 9 at 11. Instead, Defendant relies on



                                                  11
        Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 12 of 17



his previous arguments regarding the Secretary of Agriculture’s approval of USPP’s policing in

order to contend that enforcement of 36 C.F.R. § 4.23 is not possible on BARC property. Id.

Because this Court affirmed above the Magistrate Judge’s finding regarding the Secretary’s

approval, Defendant’s related argument also falls. Since USPP does have jurisdiction to enforce

its regulations within BARC property, the Government may choose whether to charge him for a

DUI under 7 C.F.R. § 502.8 or 36 C.F.R. § 4.23.

       B.      Sufficiency of the Evidence to Support Defendant’s Conviction for Driving
               Under the Influence of Alcohol

       Defendant next argues that the evidence presented at trial was insufficient to support a

finding of guilt as to the charge of driving while under the influence of alcohol. ECF No. 9 at 11.

Defendant’s argument has two prongs: (1) the Magistrate Judge’s determination that the

Defendant was in actual physical control is at odds with controlling law and therefore erroneous;

and (2) no evidence was adduced that the Defendant was actually impaired—i.e., under the

influence—of alcohol. Id. at 11–12.

       “A defendant challenging the sufficiency of the evidence to support his conviction bears

a heavy burden.” United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997) (internal

quotation marks omitted). A burden which the Defendant here fails to carry.

       As to Defendant’s first argument, the Magistrate Judge discussed the “actual physical

control” element of 36 C.F.R. § 4.23 at length in his opinion denying Defendant’s Motion for

Judgment of Acquittal, ECF No. 10-3 at 9–12, and this Court can find no error of law or clear

error of fact in that opinion. After reviewing the relevant case law, the Magistrate Judge

determined that operating a motor vehicle is broader than just driving a vehicle and being in

actual physical control means something less than actual operation. Id. (citing United States v.

Griffin, 400 F. App’x 783, 785 (4th Cir. 2010) (per curiam); United States v. McFarland, 369 F.


                                                12
        Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 13 of 17



Supp. 2d 54, 57 (D. Me. 2005), aff’d, 445 F.3d 29 (1st Cir. 2006)). The Magistrate Judge also

concluded that whether a person is in “actual physical control” of a motor vehicle is commonly

ascertained by a totality of the circumstances test that considers factors such as:

       1) whether or not the vehicle’s engine is running, or the ignition on;

       2) where and in what position the person is found in the vehicle;

       3) whether the person is awake or asleep;

       4) where the vehicle’s ignition key is located;

       5) whether the vehicle’s headlights are on;

       6) whether the vehicle is located in the roadway or is legally parked.

Id. (citing Atkinson v. State, 627 A.2d 1019, 1027 (Md. 1993)).

       The Magistrate Judge then applied these factors to the instant case and determined

Defendant was in “actual physical control” of his vehicle. Id. First, Defendant was in the driver’s

seat. Id. Second, Defendant was illegally parked, which distinguishes this case from Atkinson v.

State, 627 A.2d at 217 (“the vehicle was legally parked”)—the case Defendant relies on in this

appeal, ECF No. 9 at 11–12. See Atkinson, 627 A.2d at 217 (“The location of the vehicle can be a

determinative factor in the inquiry because a person whose vehicle is parked illegally or stopped

in the roadway is obligated by law to move the vehicle, and because of this obligation could

more readily be deemed in ‘actual physical control’ than a person lawfully parked on the

shoulder or on his or her own property.”). And third, Defendant was alone in the car and the keys

were in his possession. ECF No. 10-3 at 11 (citing Kozak v. Comm’r of Pub. Safety, 359 N.W.2d

625, 628 (Minn. Ct. App. 1984); State v. Kitchens, 498 N.W.2d 649, 650–52 (S.D. 1993)).

       “[P]hysical control is meant to cover situations where an inebriated person is found in a

parked vehicle under circumstances where the car, without too much difficulty, might again be



                                                 13
         Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 14 of 17



started and become a source of danger to the operator, to others, or to property.” ECF No. 10-3 at

12 (internal quotation marks omitted) (quoting State v. Starfield, 481 N.W.2d 834, 837 (Minn.

1992)). Consequently, the Magistrate Judge did not err in determining that the Defendant was in

actual physical control of his vehicle and “remained a threat to the public while intoxicated and

asleep in the driver’s seat of his vehicle with its ignition key on his lap.” Id.

        Defendant’s second argument is equally unpersuasive. In evaluating the sufficiency of

evidence presented at a bench trial, a reviewing court must be mindful of the “great discretion

accorded to the trial judge[,]” who “weighs the evidence, determines the credibility of the

witnesses, and finds the facts.” Bales, 813 F.2d at 1293. “A reviewing court may reverse a trial

judge’s factual finding only if it is “clearly erroneous.” United States v. Pinchotti, No. TDC-18-

0243, 2019 WL 1547264, at *2 (D. Md. Apr. 9, 2019). In finding Defendant guilty for driving

under the influence, the Magistrate Judge considered: Officer Usher’s4 testimony that he noticed

an odor of alcohol coming from the Defendant; Defendant’s performance on the HGN Test

performed by Officer Usher; Officer Ferreyra’s5 testimony that the Defendant had bloodshot and

watery eyes; Officer Ferreyra’s testimony that the Defendant smelled of alcohol; Defendant’s

performance on the HGN test performed by Officer Ferrerya; and the opinion of these two

experienced officers, based on their observations of Defendant, that he was under the influence

of alcohol. ECF No. 5 at 14–15. The Court does not find clear error in the Magistrate Judge’s

finding, but instead finds that there is sufficient evidence to establish that Defendant was under

the influence of alcohol. See United States v. Wilson, 711 F. App’x 706, 709–10 (4th Cir. 2017)

(finding sufficient evidence to establish that defendant was under the influence of alcohol where



4
 Officer Usher had been with the USPP for almost nine years at the time of his testimony. ECF No. 4 at 6.
5
 Officer Ferreyra had been with the USPP for almost 13 years at the time of his testimony and had made over 400
DUI arrests in that time. ECF No. 4 at 28, 37–38.

                                                       14
        Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 15 of 17



the officers smelled alcohol in the vehicle and on the defendant, the field sobriety test indicated

that defendant was intoxicated, the defendant acted abnormally throughout his interactions with

each of the officers, and the officers testified in their opinion that defendant was intoxicated).

Thus, the Magistrate Judge’s judgment, convicting Defendant on the DUI charge, is affirmed.

       C.      Sufficiency of the Evidence to Support Defendant’s Conviction for Driving
               Without a License

       Finally, Defendant makes two arguments challenging the sufficiency of the evidence in

relation to his conviction for driving without a license: (1) the Government’s Exhibit 1,

Defendant’s certified driving record, was improperly admitted; and (2) the certified driving

record says nothing about the status of the Defendant’s license at the time of the alleged offense.

ECF No. 9 at 13–14.

       The Defendant’s first argument can quickly be disposed of, the Magistrate Judge did not

abuse his discretion in admitting the Government’s Exhibit. Defendant’s certified driving record

was admissible as a record of regularly conducted activity, pursuant to Fed. R. Evid. 803(6), and

self-authenticating, pursuant to Fed. R. Crim. P. 902(11). See ECF No. 10-1 (“AS MOTOR

VEHICLE ADMINISTRATOR FOR THE STATE OF MARYLAND AND BY VIRTUE OF

THE AUTHORITY VESTED IN ME UNDER THE TRANSPORTATION ARTICLE,

MARYLAND VEHICLE LAW, I DO HERBY CERTIFY, UNDER PENALTY OF PERJURY,

THAT THE FOLLOWING IS A TRUE COPY TAKEN FROM THE ORIGINAL NOW ON

FILE AND PART OF THE RECORDS OF THIS ADMINISTRATION.”). The Government was

not required to provide this record to Defendant under Fed. R. Crim. P. 16(1)(E) because that

requirement is limited to items “within the government’s possession, custody, or control,” and

the Maryland Motor Vehicle Administration records are not within the custody or control of the

United States government. Further, even if disclosure had been required, as the Magistrate Judge


                                                 15
        Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 16 of 17



noted, Fed. R. Crim. P. 16(d)(2) provides courts with discretion as to how to handle a potential

discovery violation under Fed. R. Crim. P. 16. The Magistrate Judge properly exercised this

discretion by admitting the Exhibit after concluding that the Defendant could have requested the

document from the Maryland Motor Vehicle Administration, the Defendant was on notice that

the Government would be trying to prove that he was driving without a license and would be

likely to use such a document, and the prosecution had provided the Defendant with a

substantially similar uncertified document. ECF No. 4 at 44–47.

       Defendant’s second argument also fails. As discussed previously, when a court reviews a

defendant’s conviction for sufficiency of the evidence, “the relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. at 319 (emphasis in original). The Government presented Defendant’s

certified driving record as evidence that Defendant did not have a license on the date of his

arrest. The driving record states that Defendant was issued a new license on May 24, 2017, and

again on September 18, 2017, but includes no record of a license issued prior to the date of his

arrest on May 14, 2017. ECF No. 10-1. The Maryland statute under which Defendant was

charged for driving without a license, Md. Code. Ann., Transp. § 16-101(a), includes exceptions

to the license requirement outlined in the statute. These exceptions “are affirmative defenses that

must be raised” by the defendant being charged. Smith v. State, 40 A.3d 428, 435 (Md. 2012). In

the instant case, Defendant chose not to raise such defenses, including not informing the

Magistrate Judge of Defendant’s learner’s permit until after the close of evidence. Thus, from the

evidence presented by the Government, without countervailing evidence from the Defendant, a

rational trier of fact could find beyond a reasonable doubt that Defendant was driving without a



                                                 16
          Case 8:18-cr-00182-GJH Document 12 Filed 01/15/21 Page 17 of 17



license on the date of the incident.6 This Court affirms Defendant’s conviction for driving

without a license.

IV.      CONCLUSION

         For the foregoing reasons, Defendant’s appeal is denied and his convictions are affirmed.

A separate Order shall issue.


Date: January 15, 2021                                                  __/s/________________________
                                                                        GEORGE J. HAZEL
                                                                        United States District Judge




6
  During closing argument, Appellant revealed to the Magistrate Judge that Appellant had a learner’s permit issued
prior to the date of the incident. ECF No. 5 at 17. However, this evidence was presented after the close of evidence
and could not be considered in the trial court’s determination of Appellant’s guilt or innocence. Id. at 15–16.
Nevertheless, the Magistrate Judge did take this evidence into account in sentencing, imposing only court costs of
$40.

                                                         17
